internal_revenue_service number release date index number --------------------------------------- ------------------------ ----------------------------------------- ---------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-100948-07 date november re ---------------------------- legend settlor ---------------- settlor’s spouse ------------------ daughter --------------------------------- beneficiary ------------------------------------------------ trust a ------------------------------------------------------------------------------ ------------------------------------ trust b ------------------------------------------------------------------------------------- ------------------------------------ trust c ------------------------------------------------------------------------------- ------------------------------------ trust d ------------------------------------------------------------------------------- ------------------------------------ trust e ------------------------------------------------------------------------------------- ------------------------------------ trustee ------------------------ court --------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------- ----------------------------------------------- state ------------------ state statute -------------------------------------------------------- dear ----------------- this responds to a letter from your authorized representative dated december trust c trust d and trust e were established for the benefit of beneficiary as the terms of trust a and trust b are identical under article two of trust a and plr-100948-07 requesting rulings on the income generation-skipping_transfer gst and gift_tax consequences resulting from the proposed combination of several trusts you represent the facts to be as follows prior to date settlor created trust a_trust b_trust c trust d and trust e collectively referred to as the trusts beneficiary is the current income_beneficiary of all trusts trust b following the death of the last to die of settlor and settlor’s spouse trust income is to be paid in equal shares to the children of settlor and settlor’s spouse article two provides that if any of the children of the settlor and his said wife shall then be deceased and shall have left issue then surviving the issue of each such deceased child shall be entitled per stirpes during life to the share of the income to which such deceased child would have been entitled if living settlor’s daughter daughter predeceased settlor daughter was beneficiary’s mother trust a and trust b terminate years after the death of settlor settlor’s wife and their children the last surviving member of such class is still living beneficiary is currently over the age of pursuant to article one of each trust all income from each trust is now distributed to beneficiary article one of each trust also grants the trustee the discretion to distribute principal to beneficiary withdraw up to dollar_figure of trust principal article one c of trust c and d of trust d grant beneficiary a testamentary special_power_of_appointment to appoint to beneficiary’s wife and to such relatives by blood of beneficiary exclusive of the donor and corporations or trustees for charitable or educational use article one c of trust e also grants beneficiary a testamentary special_power_of_appointment however the class of permissible appointees is beneficiary’s wife if living with him at the time of his death the donor’s relatives by blood exclusive of the donor and corporations or trustees for charitable or educational uses in default of the exercise of these powers of appointment beneficiary’s share is distributable to his then surviving descendants if beneficiary has no descendants who survive him any such unappointed property is distributable to settlor’s then living grandchildren and the issue of any deceased grandchildren d and trust e into a second trust together referred to as the combined trusts court has issued an order approving the combinations the order is subject_to the receipt of a favorable private_letter_ruling by the internal_revenue_service you proposed to combine trust a and trust b into one trust and trust c trust with respect to trust d beneficiary has a noncumulative power annually to trust a_trust b_trust c trust d and trust e are governed by the laws of plr-100948-07 state state statute provides that the court for cause shown is authorized to combine separate trusts with substantially_similar provisions if there are different future interests the trust assets must be valued at the time of the combination and a record must be made of the proportionate interest of each separate trust in the combined_fund you represent that there have been no additions to trust a_trust b_trust c you have requested the following rulings the proposed combination of the trusts into the combined trusts will not the proposed combination of the trusts and the proportionate allocation of trust d or trust e since date affect the exempt status of each of the trusts with respect to the federal gst tax will not cause the combined trusts to be subject_to the gst tax and will not cause any distributions from or termination of any interests in the combined trusts to be subject_to the federal gst tax provided there are no additional contributions to the trusts or the combined trusts the trusts’ property into the combined trusts will not cause any beneficiary to be considered as having made a taxable gift and will not constitute a taxable gift to any beneficiary under sec_2501 of the internal_revenue_code the trusts’ property into the combined trusts will not result in the realization by the trusts the combined trusts or any beneficiary thereof of any income gain_or_loss under sec_1001 allocation of the trusts’ property into the combined trusts the assets of each of the combined trusts will for tax purposes have the same basis under sec_1015 and the same holding_period under sec_1223 as the assets had at the time of transfer from the trusts into the combined trusts the proposed combination of the trusts and the proportionate allocation of following the proposed combination of the trusts and the proportionate generation-skipping_transfer_tax issue -- ruling no sec_2601 imposes a tax on every gst which is defined under sec_2611 as a section b a of the tax_reform_act_of_1986 and sec_26_2601-1 of taxable_distribution a taxable_termination or a direct_skip the generation-skipping_transfer_tax regulations provide that the gst tax shall not apply to any gst under a_trust that was irrevocable on date but only to the extent that such transfer was not made out of corpus added to the trust after date or out of income attributable to corpus so added section sec_26 b i d provides that a modification will not cause an sec_26_2601-1 provides rules for determining when a modification plr-100948-07 b ii provides that any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in settlor’s gross_estate under sec_2038 or sec_2042 if the settlor had died on date judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status in general unless specifically provided otherwise these rules are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer sec_26_2601-1 example considers a situation where in grantor established an irrevocable_trust trust for the benefit of grantor’s child a and a’s issue in grantor’s spouse also established a separate irrevocable_trust for the benefit of the same child and issue the terms of the spouse’s trust and grantor’s trust are identical in the appropriate local court approved the merger of the two trusts into one trust to save administrative costs and enhance the management of the investments the merger of the two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the merger in addition the merger does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust that resulted from the merger will not be subject_to the provisions of chapter irrevocable on date you have represented that no additions actual or constructive have been made to any of the trusts after that date accordingly pursuant to b a of the act and sec_26_2601-1 the trusts are not subject_to the gst tax in the present case trust a_trust b_trust c trust d and trust e were plr-100948-07 the combination of the trusts into the combined trusts is substantially_similar to the situation described in example of sec_26_2601-1 court has approved the combination of the trusts into the combined trusts each trust will terminate on the same date on which each trust would have terminated prior to the proposed combination all interests under the trusts will vest on the same date as prior to the proposed combination thus the combination of trust a and trust b and the combination of trust c trust d and trust e will not result in a shift of any beneficial_interest in the trusts assets to any beneficiary who occupies a generation lower than the person holding the beneficial interests prior to the combination and will not extend the time for vesting of any beneficial_interest beyond the period provided for in the trusts accordingly based on the facts and representations and assuming the combination is effective under state law we conclude that the proposed combination of the trusts into the combined trusts will not affect the exempt status of each of the trusts with respect to the federal gst tax will not cause the combined trusts to be subject_to the gst tax and will not cause any distributions from or termination of any interests in the combined trusts to be subject_to the federal gst tax provided there are no additional contributions to the trusts or the combined trusts sec_2512 provides that if a gift is made is property the value thereof at sec_2501 imposes a tax on the transfer of property by gift by an individual gift_tax issue - ruling no sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible the date of the gift shall be considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year sec_25_2511-1 of the gift_tax regulations provides that the gift_tax also applies to gifts indirectly made thus any transaction in which an interest in property is gratuitously passes or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax trusts will be identical to those of trust a_trust b_trust c trust d and trust e therefore based on the facts and representations the proposed combination of the trusts and the proportionate allocation of the trusts’ property into the combined trusts in this case the dispositive provisions and beneficial interests in the combined plr-100948-07 will not cause any beneficiary to be considered as having made a taxable gift and will not constitute a taxable gift to any beneficiary under sec_2501 sec_1001 provides that the gain from the sale_or_other_disposition of sec_1_1001-1 of the income_tax regulations provides as a general_rule sec_61 provides that gross_income includes gains derived from dealings income_tax issues - rulings no and in property property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 over the amount_realized sec_1001 provides that except as otherwise provided the entire amount of the gain_or_loss on the sale_or_exchange of property is recognized that except as otherwise provided in subtitle a the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially in either kind or in extent is treated as income or as loss sustained for purposes of sec_1001 in an exchange of property each party to the exchange gives up a property interest in return for a new or additional property interest such an exchange of property is a disposition under sec_1001 see sec_1_1001-1 of the regulations properties exchanged are materially different 499_us_554 a material difference exists when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id at sec_1015 provides that the basis in property acquired by a transfer in trust is the same as it would be in the hand of the grantor with adjustments for gain and loss held property however acquired there shall be included the period for which such property was held by any other person if under chapter of the code such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of such other person request the proposed combination of trust a and trust b will not cause the interests of the trust beneficiaries to differ materially the trust beneficiaries will hold essentially the sec_1223 provides that in determining the period for which a taxpayer has based on the information submitted and the representations made in the ruling an exchange of property results in the realization of gain under sec_1001 if the plr-100948-07 same interests before and after the combination accordingly the proposed combination will not cause trust a_trust b the combined trust resulting from the combination of trust a and trust b or the beneficiaries of these trusts to recognize any gain_or_loss from a sale_or_other_disposition of property under sec_61 and sec_1001 with respect to the combination of trust c trust d and trust e while it is the practice of the service to answer inquiries from individuals the service will decline to rule when appropriate in the interest of sound tax_administration or on other grounds whenever warranted by the facts or circumstances of a particular case see dollar_figure of revproc_2007_1 2007_1_irb_1 as previously discussed with a member of this office we are declining to provide a ruling under sec_61 and sec_1001 with respect to the combination of trust c trust d and trust e based on the facts submitted and the representations we also conclude that following the proposed combination of the trusts into the combined trusts and the proportionate allocation of the trusts’ property into the combined trusts the assets of each of the combined trusts will for tax purposes have the same basis under sec_1015 and the same holding_period under sec_1223 as the assets had at the time of transfer from the trusts into the combined trusts consequences of the facts described above under the cited provisions or any other provisions of the code or regulations representations submitted by the taxpayer and accompanied by a penalty of perjury statements executed by the appropriate parties while this office has not verified any part of the material submitted in support of the request for rulings it is subject_to verification and examination the code provides that it may not be used or cited as precedent except as specifically ruled above no opinion is expressed as to the federal tax this ruling is directed only to the taxpayers requesting it sec_6110 of the rulings contained in this letter are based upon information and sincerely yours plr-100948-07 in accordance with the power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative enclosure copy for sec_6110 purposes lorraine gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries
